DETAILED ACTION
This Office Action is in response to Application 17/743,629 filed on 05/13/2022.
In the instant application, claims 1 and 17 are independent claims; Claims 1-20 have been examined and are pending. This action is made Non-Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2022 and 06/22/2022 were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Independent Claims 1 and 17 are rejected on the ground of nonstatutory double patenting over claims 1 and 17 of U. S. Patent No. 11,334,213 B2 (hereinafter 213’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/743629
Patent 213’
Claim 1:

A controller for augmenting reality in a three-dimensional (3D) space, the controller comprising: 





+ a processor configured to control a display system to present virtual objects in the 3D space, the processor configured to: 





+ detect an action by a user relative to a virtual cover for a virtual operational member in the 3D space, wherein the virtual operational member is configured to control an operation in the 3D space; and 

+ selectively enable or disable the virtual operational member to control the operation based on the detected action.













Claim 17:

A method for augmenting reality in a 3D space, the method comprising: 




+ controlling a display system configured to present virtual objects in the 3D space; 


+ detecting an action by a user relative to a virtual cover for a virtual operational member in the 3D space, wherein the virtual operational member is configured to control an operation in the 3D space; and 

+ selectively enabling or disabling the virtual operational member to control the operation based on the detected action


Claim 1: 

A controller for augmenting reality in a three-dimensional (3D) space of a medical setting, comprising: 

+ a memory configured to store instructions; and 

+ a processor configured to execute the instructions to cause the controller to control a display system configured to present virtual objects in the 3D space to users of the display system, when executed by the processor, the instructions cause the controller to: 

+ detect a first action by a user relative to a first physical object or a virtual object in the 3D space; and 




+ selectively enable or disable a virtual operational member based on the detected first action between the user and the first physical object or virtual object in the 3D space, wherein the virtual operational member is configured, when operated, to control operation of a medical machine in the 3D space, such that enabling or disabling control of the operation of the medical machine is based on the detected first action, and wherein the virtual operational member and the virtual object are made visible to a selected subset of the users of the display system that includes the user.

Claim 18:

A method for controlling features in a three-dimensional (3D) space of a medical setting with augmented reality, comprising: 

+ controlling a display system configured to present virtual objects in the 3D space to users of the display system; 

+ detecting a first action by a user relative to a physical object or a virtual object in the 3D space; and 




+ selectively enabling or disabling a virtual operational member based on detecting the first action between the user and the physical object or virtual object in the 3D space, wherein the virtual operational member is configured, when operated, to control a medical machine in the 3D space, such that enabling or disabling control of an operation of the medical machine is based on the detected first action, and wherein the virtual operational member and the virtual object are made visible to a selected subset of the users of the display system that includes the user..
Claim 2, 3-11 of the instant application are similar to claims 2, 4-12 of 213’ respectively


As can be seen from the table above, independent Claim 1 of the instant application is anticipated by Claim 1 of 213’, in that Claim 1 of 213’ contains all the limitations of Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.  Claim 17 is similarly mapped to claim 18 of 213’ as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.”
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8, 10, 11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kraver et al. (“Kraver,” US 2016/0217614), published on July 28, 2016 in view of MARTINOLI et al. (“Martinoli,” US 2012/0013550), published on January 19, 2012.
Regarding claim 1, Kraver teaches a controller for augmenting reality in a three-dimensional (3D) space (Kraver: ¶ 0063 and Fig. 1; the server 101 may be configured to generate and manage a virtual environment that is displayed to a user via the HMD 106), the controller comprising: 
	a processor configured to control a display system to present virtual objects in the 3D space (Kraver: ¶0070 and Fig. 2; processor 202 may be configured to execute instructions stored in the memory 204. ¶0108 and Figs. 5A-5D; the virtual control may become visible, or change its appearance to indicate that it is capable of interaction, based on a determination that the virtual control object is within a certain viewing angle of the user. ¶0037; objects that exist in the physical world may be included in the virtual environment as virtual representations of physical objects), the processor configured to: 
	detect an action by a user relative to a virtual cover for a virtual operational member in the 3D space (Kraver: ¶0112; when a user may place his/her hand 524 in a particular area of the virtual control object 526, the virtual control object 526 may be indicated to be available for interactions by a bracket 528. Note: the particular area where the user places his/her hand in can be interpreted as a virtual cover. ¶0111-0112; a radial menu with selectable items 530-536 may be disposed radially about the sphere denoting the virtual control object in response to the user placing their hand within in an interactivity area bout the sphere. Note: selectable items 530-536 are interpreted as virtual operation member), wherein the virtual operational member is configured to control an operation in the 3D space (Kraver: ¶0112; gesture associated with the selectable items are performed when they are selected. ¶0055; control objects may be employed to improve home automation system, to control factory operations, to control mobile objects such as drones and the like); and 
	selectively enable or disable the virtual operational member to control the operation based on the detected action (Kraver: ¶0112; when a user may place his/her hand 524 in a particular area of the virtual control object 526, the virtual control object 526 may be indicated to be available for interactions by a bracket 528. Note: selectable items would only be available when the virtual control object 526 is available or active or enable). ¶0111-0112; a radial menu with selectable items 530-536 may be disposed radially about the sphere denoting the virtual control object in response to the user placing their hand within in an interactivity area bout the sphere. Note: selectable items 530-536 are interpreted as virtual operation member).  
	As rejected surpa, Kraver is interpreted to teach detect an action detect an action by a user relative to a virtual cover for a virtual operational member in the 3D space, wherein the virtual operational member is configured to control an operation in the 3D space; and selectively enable or disable the virtual operational member to control the operation based on the detected action. 
	Alternatively, Martinoli is replied upon to teach the claimed limitations. Specifically, Martinoli teaches: 
detect an action detect an action by a user relative to a virtual cover for a virtual operational member in the [3D] space (Martinoli: ¶0071-0077 and Fig. 5; a sliding motion performed by a user using a finger on the window covering a given zone. A window covering the given zone is moving according to the sliding motion), wherein the virtual operational member is configured to control an operation in the [3D] space (Martinoli: ¶0063 and Fig. 4; icons located in the left hand portion 324 have been covered by a first window 402 and a second window 404. ¶0049 and Fig. 3; left hand portion 308 comprises a plurality of icons each used for a specific function – Note: selectable/functional icons are interpreted as virtual operational member); and 	selectively enable or disable the virtual operational member to control the operation based on the detected action (Martinoli: 0079-0080; the user may therefore selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture).
	Even though Martinoli do not teach the functionality of covering and uncovering in 3D space, Kraver teaches that objects that exist in the physical world may be included in the virtual environment as virtual representative of physical objects (see ¶0037). Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Martinoli and Kraver in front of them to incorporate the selectively toggle between covering and uncovering a given zone via a predetermined gesture as disclosed by Martinoli  with the method for receiving gesture input via virtual control objects as taught by Kraver to generate window as a virtual cover object and to provide an intuitive and convenient interface that prevents the user from launching unwanted actions that might have serious consequences (Martinoli: ¶ 0005).
Regarding claim 2, Kraver and Martinoli teach the controller of claim 1,
Kraver and Martinoli further teach wherein the detected action comprises opening or closing the virtual cover over the virtual operational member in the 3D space (Martinoli: ¶0079-0080; the user may therefore selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture. See par. 0049 and Fig. 3; the left hand portion/zone 308 comprises a plurality of icons each used for a specific function).
Regarding claim 4, Kraver and Martinoli teach the controller of claim 1,
	Kraver and Martinoli further teach wherein the detected action comprises an interaction in which the user makes a gesture in the 3D space (Martinoli: ¶0071-0077 and Fig. 5; a sliding motion performed by a user using a finger on the window covering the given zone. A window covering the given zone is moving according to the sliding motion).
Regarding claim 8, Kraver and Martinoli teach the controller of claim 1,
	Kraver and Martinoli further teach wherein the virtual operational member comprises a virtual button (Martinoli: ¶0079-0080; the user may therefore selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture. See par. 0049 and Fig. 3; the left hand portion/zone 308 comprises a plurality of icons each used for a specific function).
Regarding claim 10, Kraver and Martinoli teach the controller of claim 1,
 Kraver and Martinoli further teach wherein the virtual operational member is projected onto a physical object in the 3D space (Kraver: ¶0121 and Fig. 6; virtual control is displayed at the physical object position).  
Regarding claim 11, Kraver and Martinoli teach the controller of claim 1,
 Kraver and Martinoli further teach wherein: if the virtual operational member is selectively disabled by the action (Martinoli: ¶0074-0080; the user may selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture. Note: the action may be a slide motion to cover a given zone), the processor is configured to selectively enable the virtual operational member based on detection of a second action by the user relative to the virtual cover in the 3D space (Martinoli: ¶0074-0080; the user may selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture. Note: the second action may be a slide motion to uncover a given zone), and if the virtual operational member is selectively enabled by the action, the processor is configured to selectively disable the virtual operational member based on detection of a second action by the user relative to the virtual cover in the 3D space (Martinoli: see pars. 0074-0080; the user may selectively toggle between covering and uncovering the given zone using the window using a predetermined gesture).
Regarding claim 13, Kraver and Martinoli teach the controller of claim 1,
 Kraver and Martinoli further teach wherein the virtual operational member is configured to control operation of a machine in the 3D space (Kraver: ¶0055; control objects may be employed to improved home automation system, to control factory operations, to control mobile objects such as drones, and the like).
Regarding claim 15, Kraver and Martinoli teach the controller of claim 1,
 Kraver and Martinoli further teach wherein the 3D space includes a pre-defined physical environment on which the virtual objects are superimposed by the display system (Kraver: ¶0121 and Fig. 6; the virtual operation members are created at the positions of physical objects).  
Regarding claim 16, Kraver and Martinoli teach the controller of claim 1,
 Kraver and Martinoli further teach wherein the display system includes a head-mountable display (Kraver: ¶ 0124; in a typical virtual environment, the display of the HMD is adjusted to display different areas of the virtual environment as the user adjusts the physical viewing angle of the HMD, and those displayed areas of the virtual environment generally correspond to the physical environment around the user).  
Regarding claims 17-18, claims 17-18 are directed to a method for executing by a controller for augmenting reality in a three-dimensional (3D) space as claimed in claims 1-2, respectively; Claims 17-18 are similar scope to claims 1-2, respectively and are therefore rejected under similar rationale.
Regarding claim 19, claim 19 is directed to a method for executing by a controller for augmenting reality in a three-dimensional (3D) space as claimed in claim 13; Claim 19 is similar scope to claim 13 and is therefore rejected under similar rationale.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103(a) as being obvious over Kraver and Martinoli as applied to claim 1 above and further in view of MACIOCCI et al. (“Maciocci,” US 2012/0249416), published on October 4, 2012.
Regarding claim 3, Kraver and Martinoli teach the controller of claim 1,
Kraver and Martinoli do not appear to teach wherein the detected action comprises an interaction in which the user provides a voice command.  
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the detected action comprises an interaction in which the user provides a voice command (Maciocci: ¶0276; an audio command spoken by the user is recognized such as to enlarge virtual object. See par. 0134; a voice command is used to anchor the virtual object).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver and Martinoli in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught 11by Kraver to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: ¶0003).
Regarding claim 5, Kraver and Martinoli teach the controller of claim 1,
	Kraver and Martinoli do not appear to teach wherein the detected action comprises an interaction in which the user positions the user’s head in the 3D space.  
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the detected action comprises an interaction in which the user positions the user’s head in the 3D space (Maciocci: see par. 0130; the processor may commence operation by receiving user position data such as the coordinates of a user’s location, information related to the user’s position within a room, and information related to an orientation of the user’s head).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver and Martinoli in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 6, Kraver and Martinoli teach the controller of claim 1,
	Kraver and Martinoli do not appear to teach wherein the detected action comprises an interaction in which the user positions the user’s eyes in the 3D space. 
	However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the detected action comprises an interaction in which the user positions the user’s eyes in the 3D space (Maciocci: see par. 0151; the processor may utilize a body part, e.g., a pair of eyes, a nose, within the captured images to determine a location where the user is looking and orient the virtual object based on where the user is looking. See par. 0188; gaze detection).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver and Martinoli in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).
Regarding claim 7, Kraver and Martinoli teach the controller of claim 1,
	Kraver and  Martinoli do not appear to teach wherein the processor is further configured to selectively place the virtual operational member at the location in the 3D space. 
However Maciocci teaches an AR collaboration system where HMD is used to display and control virtual objects; wherein the processor is further configured to selectively place the virtual operational member at the location in the 3D space (Maciocci: see par. 0124; a user input may be a command indicating that an input for anchoring the virtual object to a particular location).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Maciocci, Kraver and Martinoli in front of them to incorporate the AR collaboration system using HMD as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide a convenient and enhanced interface that allows users to collaborate to, view and interact the virtual object on a physical surface (Maciocci: see par. 0003).

Claims 9 and 12 are rejected under 35 U.S.C. 103(a) as being obvious over Kraver and Martinoli as applied to claim 1 above and further in view of Ota (“Ota,” US 2013/0050069), published on February 28, 2013
Regarding claim 9, Kraver and Martinoli teach the controller of claim 1,
Kraver and Martinoli do not appear to teach wherein the virtual operational member comprises a directional controller configured to control a direction of movement of a second physical object in the 3D space.  
However Ota teaches a method for identify hand gesture in 3D space; teach wherein the virtual operational member comprises a directional controller configured to control a direction of movement of a second physical object in the 3D space (Ota: see par. 0078; a user can control movement of  a virtual object such as a robot by the user’s had movements. A robot hand moves according to the hand of the user).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ota, Kraver and Martinoli in front of them to incorporate the processing of hand gesture  in a virtual three dimensional space as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide an improved user interaction system that allows a user to interact with a virtual environment (Ota: see par. 0009).
Regarding claim 12, Kraver and Martinoli teach the controller of claim 1,
Kraver and Martinoli do not appear to teach wherein the virtual operational member corresponds to a physical operational member, and the physical operational member is moved to a position of the virtual operational member based on detection of the action.  
However Ota teaches a method for identify hand gesture in 3D space; wherein the virtual operational member corresponds to a physical operational member, and the physical operational member is moved to a position of the virtual operational member based on detection of the action (Ota: ¶0078; a robot hand moves according to the hand of the user).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ota, Kraver and Martinoli in front of them to incorporate the processing of hand gesture  in a virtual three dimensional space as disclosed by Maciocci with the method for receiving gesture input via virtual control objects as taught by Kraver to provide an improved user interaction system that allows a user to interact with a virtual environment (Ota: see par. 0009).

Claims 14 and 20 are rejected under 35 U.S.C. 103(a) as being obvious over Kraver and Martinoli as applied to claim 1 above and further in view of KUMAR et al. (“Kumar,” US 2018/0232506), filed on February 14, 2017.
Regarding claim 14, Kraver and Martinoli teach the controller of claim 1,
Kraver and Martinoli do not appear to teach wherein the processor is further configured to: determine one or more users of the display system that are authorized to perform the operation; and cause the virtual operational member and the virtual cover to be made visible to the one or more users.  
However Kumar teaches a smart touchscreen display; wherein the processor is further configured to: determine one or more users of the display system that are authorized to perform the operation (Kumar: ¶0038; the authentication module 168 can determine whether the user touching the display device 160 is authorized to access the application or function represented by the icon currently displayed in the touched block by looking up in the user database 170 the applications and/or function that the user is authorized to access. ¶0027; depending on what applications and/or functions are currently displayed on the touchscreen display and the user using the touchscreen device, the user will only be able to access the applications and/or functions allowed for that user); and cause the virtual operational member and the virtual cover to be made visible to the one or more users (Kumar: ¶0038; if the user is authorized, the authentication module 168 permits the user to access the application or function and if the user is not authorized, the authentication module 168 blocks the application or function from being performed).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Kumar, Kraver and Martinoli in front of them to incorporate the method of allowing only authorized users to access certain application or function as disclosed by Kumar with the method for receiving gesture input via virtual control objects as taught 11by Kraver to provide an improved interface that restricts access to applications and/or functions to only authorized users (Kumar: ¶0025-0027).
Regarding claim 20, claim 20 is directed to a method for executing by a controller for augmenting reality in a three-dimensional (3D) space as claimed in claim 14; Claim 20 is similar scope to claim 14 and is therefore rejected under similar rationale.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: TAMAOKI et al. (US 2017/0076503) – a gaze object is determined when the gaze duration has reached a given determined time and a first level menu display objects are displayed around the gaze object.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reach on M-F: 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174